DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 02/11/2022 from which Claims 1-16 are pending of which Claims 1-4 and 8 are amended and Claims 11-16 are added.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 02/11/2022.   
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 14 and 15, Claim 14 recites “The coating composition of claim 1, wherein in formulae (1) and (2), Y is a divalent group having the formula (4): -R3-Z-(R3)a- . . .”  Also Claim 15 recites “The coating composition of claim 1, wherein in formulae (1) and (2), Y is any one of the following groups . . .”  The description at ¶s 0020-0022 and 0025, as indicated by Applicants for Claim 14, and at ¶s 0026-0028, as indicated by Applicants for Claim 15, begins at or relates back to ¶ 0020 which describes “In formula (1), Y is a divalent organic group which may contain an organopolysiloxane residue. . . . More preferably Y is a divalent group having the formula (4) . . .”  Therefore the descriptions at ¶s 0020-0022 and 0025-0028 appear to be just for formula 1.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe such descriptions of ¶s 0020-0022 and 0025-0028 for formula (2).  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  The test for sufficiency of support is whether a person skilled in the art at the time the application was filed would  have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application.  Here the description and disclosure in the application as filed indicates such Y divalent group of ¶s 0020 0020-0022 and 0025-0028 is for formula (1) and does not describe such Y groups for formula (2).  Therefore the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, that applicant was in possession of the invention as now claimed for the Y divalent group for both formula (1) and (2).  Also in accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description such Y divalent groups for formula (2) in the application as filed." 
Claim Rejections - 35 USC § 112(b)
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “. . . the divalent organic group of Y is independently a C2-C30 alkylene group which may contain a divalent group selected from among -O-, -S-, -NR-, -C(=O)-, -C(=O)O-, -C(=O)NR-, -OC(=O)NR-, silalkylene group, silarylene group, and straight, branched or cyclic divalent organopolysiloxane residues of 2 to 10 silicon atoms, wherein R is C1-C4 alkyl or phenyl, and which may contain a C6-C20 arylene group.”  This recitation is unclear, confusing and indefinite whether everything after the recitation “a C2-C30 alkylene group which may contain” is optional.       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/061235, Yamane, Sakoh and Matsuda evidenced by CAS Registry Number 2094977-84-9 See CAS Abstract Y. Yamane et al., WO 2017/061235 (2017) in view of U.S. 2013/0136928, Yamane et al. (hereinafter “Yamane 2”) both of which were cited by Applicants in the IDS dated 7/21/2020. 
For WO 2017/061235 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yamane”.    
For CAS Registry Number 2094977-84-9 (hereinafter “RN 2094977-84-9”) See CAS Abstract Y. Yamane et al., WO 2017/061235 (2017) ¶s 0104-0118 English translation.  
Yamane is effective prior art under 35 USC § 102(a)(1) because Yamane’s publication date of April 17, 2017 is before current effective filing date December 3, 2018.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome Yamane as 35 USC § 102(a)(1) as prior art because a certified English-language translation of said application has not been made of record in accordance with 37 CFR 1.55.  See MPEP §§ 215 and 216.  
Regarding Claims 1-10 and 14-16 Yamane discloses in the entire document particularly in the abstract and claims and ¶s 0017, 0027, 0031, 0060-0061, 0069- 0070, 0076, and 0079, a compound which forms a coating film having excellent water repellent oil repellent properties, low dynamic friction, excellent dirt wiping-off properties, excellent mold releasability, excellent wear resistance and excellent adhesion to a base; a surface treatment agent having durability; and a surface treatment method.  A fluorooxyalkylene group-containing polymer modified phosphonic acid derivative represented by formula (1).  (In formula (1) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , A represents a fluorine-containing group or a group represented by formula (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ; Rf represents a fluorooxyalkylene group; each d independently represents an integer of 0-5; each of p, q, r, s and t represents an integer of 0-200; B represents a single bond or a divalent linking group having an unsubstituted or substituted alkylene structure at an end; D represents a carbon atom or a silicon atom; each E independently represents a single bond, an oxygen atom or a diorganosiloxane group; Q represents a divalent linking group having a silicon atom at both ends; each X independently represents a hydrogen atom, an alkyl group or the like; and each of a and b represents an integer of 2-20.).  RN 2094977-84-9 evidences the fluorooxyalkylene group-containing polymer modified phosphonic acid derivative has a structure of:   
    PNG
    media_image3.png
    540
    1344
    media_image3.png
    Greyscale
 
Yamane discloses a fluoroalkylene oxide-containing polymer-modified phosphonic acid derivative and a surface treatment agent containing the derivative and a surface treatment method using the surface treatment agent, specifically disclosing the following technical features (see paragraphs 0017, 0027, 0031 of the specification):  ( 1) A fluoroalkylene oxide-containing polymer-modified phosphonic acid derivative represented by following general formula ( 1) (In general formula ( 1 ), is a monovalent fluorine-containing group terminating in a-CF3 group or a group represented by the following general formula (2) or a group represented by the following general formula (2), Rf1 is a fluorooxyalkylene group represented by-(CF2) d-(OCF2) p (OCF2CF2) q (OCF2CF2CF2) r (OCF2CF2CF2CF2)s (OCF (CF3) CF2) t O (CF2) d-, d is each independently an integer from 0 to 5, p, q, r, s, t are each independently integers from 0 to 200, and p, q, r, s, and t is 3-200, and the units represented within brackets may be randomly bonded, is a single bond or a divalent linking group having an unsubstituted or substituted alkylene structure at either end, is a carbon atom or a silicon atom, e is each independently any one of a single bond, an oxygen atom, and a diorganosiloxane group, q is a divalent linking group having a silicon atom at both ends, X is each independently a hydrogen atom, an alkali metal atom, an unsubstituted or substituted alkyl group having 1 to 5 carbon atoms, an aryl group or a monovalent group represented by J3Si-, a and b are each independently integers having 2 to 20, and in J3Si-, J is independently an unsubstituted or substituted alkyl group having 1 to 5 carbon atoms or an aryl group. (for X hydrolyzable group of pending Claim 1).   The Q, group is a divalent linking group having silicon atoms at both ends selected from the group consisting of the following formulas (5-1) to (5-4) [1] to [3].  The fluorooxyalkylene group-containing polymer-modified phosphonic acid derivative is according to any one of these.  See ¶ 0027.  Surface treatment agents (reading on pending Claims 5-10) are useful, inter alia, as water and oil repellent layers for touch panel displays of spectacle lenses, smartphones, PCs, smart watches, etc., and dashboards of transportation equipment because of their ability to prevent fingerprints and sebum and oils from adhering to the item and to easily wipe away dirt (reading on pending Claims 5-10).  From ¶ 0070 a solvent may be used (reading on pending Claim 6).  From ¶ 0061 an acid may be used for hydrolysis (reading on catalyst of pending Claim 7).  Also from ¶ 0060 the cured film has adhesion to the substrate (reading on pending Claim 10).  
As can be seen from the above, Yamane discloses a surface treatment agent (i.e., a "coating composition"), and specifically discloses a polymer-modified phosphonic acid derivative of a phosphooxyalkylene group according to the general formula (1):  A is a-CF3 group and Rf1 is a fluorooxyalkylene group represented by-(CF2) d-(OCF2) p (OCF2CF2) q (OCF2CF2CF2) r (OCF2CF2CF2) s (OCF (CF3) CF2) t O (CF2) d-(A and Rf1 correspond to "Xn, a hydrolyzable group" herein).  The B is a single bond, D is a silicon atom (equivalent to "Si-R3-n"), and E is a single bond, wherein (CH2)-corresponds to the present application "Y".   P (= 0) (OX) 2 corresponds to "A" in the formula (1) of pending Claim 1.  Also with “b” from 2-20 the alkylene group of pending Claim 2 is disclosed.  Also from ¶ 0069 the surface treatment agent may contain a non-functional fluorooxyalkylene group-containing polymer, and the non-functional fluorooxyalkylene group-containing polymer is the sum of the one-terminal hydrolyzable polymer and the two-terminal hydrolyzable polymer.  It is advantageous to contain 5 to 120 parts by mass, preferably 10 to 60 parts by mass with respect to 100 parts by mass in order to achieve both a low dynamic friction coefficient and durability.  Given a one-terminal hydrolyzable polymer, a hydrolyzable fluorocarbon compound like that of formula (2) of the pending claims would be in the range from 5 to 120 parts by mass, preferably 10 to 60 parts by mass with respect to 100 parts by mass in order to achieve both a low dynamic friction coefficient and durability.  Such a range overlaps at 1:1 of formula (1) and formula (2) of pending Claim 1.  
However Yamane does not expressly disclose that the hydrolyzable fluorooxyalkylene group-containing compound is a silane like that of formula (2) of the pending claims.  
Yamane 2 is directed as is Yamane to a fluorine based surface treating agent as disclosed in the abstract, ¶s 0002 and 0015 and claims for a surface treating agent containing a silane modified with a polymer containing a fluorooxyalkylene group, which forms a coating film being excellent in water- and oil-repellency and having a low coefficient of dynamic friction and also to an article finished with the surface treating agent.  The surface treating agent comprises (A) a hydrolyzable group-containing silane modified with a polymer containing a fluorooxyalkylene group and/or a partial hydrolytic condensate and is used in the surface treating agent with another fluorooxyalkylene group containing polymer (B).  From claims 1-10 of Yamane 2 component (A) and the weight average molecular weight of component (B) ranges from 1:1.5 to 1:5.  The residue of the fluorooxyalkylene group-containing polymer modifying the silane of component (A) has 3 to 151 recurring units shown in the general formula (1): --CgF2gO-- (1) wherein g is an integer of 1 to 6 which is independent for each recurring unit.  From Claim 4 the silane of component (A) is one represented by the general formula (2): Rf Q-X]a (2) wherein Rf is a monovalent fluorooxyalkyl group or a divalent fluorooxyalkylene group, Q is a divalent organic group {which joins the Rf group and the X group together, X is a monovalent organic group having a hydrolyzable group-bonded silane and a plurality of hydrolyzable groups, and letter a is 1 or 2 such as Si(OR)3 wherein OR is an alkoxy group having 1 to 10 carbon atoms from Claims 9-10 {OR reads on pending Claim 3 for X as C1 to C10 alkoxy}.  Also the Q divalent group from claims 7- 8 is an unsubstituted or substituted divalent hydrocarbon group having 2 to 12 carbon atoms which may contain at least one structure selected from the group consisting of amide linkage, ether linkage, ester linkage, vinyl linkage and diorganosilylene group {reading on pending Claim 2}.  From Claim 6 Rf can be formula 8 of 
    PNG
    media_image4.png
    75
    264
    media_image4.png
    Greyscale
 wherein Y as CF3 group, d is independently an integer of 1 to 3, each of p' and q' is an integer of 0 to 150, and p'+q' is 3 to 150, and the recurring units may be randomly joined together (where with p’ from more than 0 to 150 reads on pending claim 4 with J as (c ) and p’ overlapping b.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
For Claims 14-16, Yamane discloses at ¶s 0017-0028 that in formulae (1) and (2)  : 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 with “Q” as 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
the groups on either side of “Q” is a methylene at “a” and “b” repeat units of an integer of 2 to 20 which reads on pending Claim 14 {reading on pending component A formula (1) of the pending claims} for Y as a divalent organic group, where Z is a single bond and “a” is 0 or essentially just “R3” which is an alkylene from C1 to C30.  Also this reads on pending claim 15 for the first 10 formulae and on pending Claim 16.  Yamane 2 discloses at ¶s 0016-0018 that preferably, the silane of component (A) {reading on pending component B formula (2) of the pending claims} is one represented by the general formula (2): Rf-[Q-X]a (2). wherein Rf is a monovalent fluorooxyalkyl group or a divalent fluorooxyalkylene group, Q is a divalent organic group which joins the Rf group and the X group together, X is a monovalent organic group having a hydrolyzable group bonded silane and a plurality of hydrolyzable groups, and letter a is 1 or 2.  The “Q” is preferably an unsubstituted or substituted divalent hydrocarbon group having 2 to 12 carbon atoms.  This reads on pending Claims 14-16, where for Claim 14 Z is a single bond and “a” is 0 or essentially just “R3” which is an alkylene from C1 to C30.  Also this reads on pending claim 15 for the first 9 formulae and on pending Claim 16.  
For Claims 8-9 Applicants are reminded for the wording “cures into a film” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process, and given that Yamane in view of Yamane 2 meets the requirements of the claimed surface treating agent for the components of A from Yamane 2 combined with the fluorooxyalkylene group-containing polymer modified phosphonic acid derivative represented by formula (1) or (2) of Yamane for oil repelling where A is the fluorooxyalkylene group containing polymer taught in Yamane at ¶ 0069 in amounts including 1:1 therefore overlapping with pending Claim 1 at 50:50 ratio.  Therefore Yamane in view of Yamane 2 clearly meets the requirements of present claims 8-9 and would encompass the contact angle with oleic acid and the haze with sebum.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have a surface treating agent and article with the surface treating agent which has a coating composition of fluorooxyalkylene group-containing polymer modified phosphonic acid derivative represented by formula (1) or (2) in a 1:1 ratio with fluorooxyalkylene group containing polymer for oil repelling, as afore-described, where from Yamane 2 the component A as afore-described is the component of formula (2) of Yamane as a fluorooxyalkylene group containing polymer for oil repelling motivated to have such oil repelling in addition to have excellent water- repellency and having a low coefficient of dynamic friction to have the coating composition, surface treating agent and article of claims 1-10 and 14-16.  Furthermore the combination of Yamane 2 with Yamane has a reasonable expectation of success to one skilled in the art because Yamane has a surface treating agent as does Yamane 2 and Yamane suggests having a another hydrolyzable fluorooxyalkylene group containing polymer in at least a 1:1 ratio and Yamane 2 as component (A) fluorooxyalkylene condensate silane with another fluorooxyalkylene group polymer so the component (A) of Yamane 2 would be combined by one skilled in the art motivated to include water repulsion and low coefficient of dynamic friction for surface treated articles.  
Allowable Subject Matter
Either Claim 11 and/or Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The cited prior art does not disclose a formula (1) with the A groups recited in Claim 11 nor the n values of claims 12-13.  
Response to Arguments
Applicant’s arguments with amendments filed 02/11/2022 have been fully considered and are persuasive in regards to the prior rejections under 35 U.S./C.112(b) except for that rejecting Claim 2 with amended wording and otherwise the arguments are not persuasive.  
Applicant traverses that A and Rf1 in Yamane et al. '235 “Yamane” correspond to the claimed Xn as a hydrolyzable group as recited in the Office Action at paragraph 10.  This traversal is based, as can best be discerned, on the Yamane et al. '928 reference “Yamane 2” disclosing Component (B) or the polymer containing a fluorooxyalkylene group has no terminal hydrolyzable groups and hence is incapable of reaction with the substrate.  Applicant indicates that paragraph [0061] of Yamane et al. '928 recites that as the fluorooxyalkylene group-containing polymer of component (B), those having the following formulas (9) to (12) are preferably used.  Applicant contends that from these "F3C-[(OCF(CF3)CF2)x (OCF2)y]z-O-" of the above formula (9) and "F3C-[(OCF2CF2)x (OCF2)y]z-O-" of the above formula (10) correspond to the above "A-Rf1-" in Yamane et al. '235.  Applicant concludes that since the polymer of component (B) in Yamane et al. '928 has no terminal hydrolyzable groups, these "F3C-[(OCF(CF3)CF2)x (OCF2)y]z-O-" and "F3C-[(OCF2CF2)x (OCF2)y]z-O-" groups are also not hydrolyzable groups. Therefore, "A-Rf1 -" in Yamane et al. '235 is not a hydrolyzable group either.  
In response this argument appears to be taking preferred embodiments of the Yamane 2 reference and relating them to a defined terms of A and-Rf1 in the primary Yamane reference.  First in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also an implied interpretation of the defined term in the Yamane reference from wording in the preferred embodiments of Yamane 2 does not address the actual definition of the A-and Rf1 terms in Yamane to support that ARf1 involves hydrolyzable groups.  As noted in the rejection from formula 1 as disclosed in ¶s 0032-0069 the A can be a monovalent fluorine-containing group having -CF ends or a group represented by the following formula (2): 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 , where X is an independently hydrogen atom, alkali metal atom, unsubstituted or substituted alkyl group having 1 to 5 carbon atoms {i.e. hydrolyzable groups} See ¶s 0018 and 0047.  Also from ¶ 0038 -0041 and 0061-0063, Rf1 is a fluorooxyalkylene group represented by-(CF2) d-(OCF2) p (OCF2CF2) q (OCF2CF2CF2) r (OCF2CF2CF2) s (OCF (CF3) CF2) t O (CF2) d.  By hydrolyzing the ester, a fluorooxyalkylene group-containing polymer-modified phosphonic acid can be obtained.  Hydrolysis can be carried out by reacting with a large amount of water in the presence of an acid such as hydrochloric acid or sulfuric acid, and it is preferable to react in a reflux state for 3 hours or more.  When the ester group is a trimethylsilyl ester group, a fluorooxyalkylene group-containing polymer-modified phosphonic acid can be obtained only by stirring with water at room temperature.  Also the surface treatment agent may contain a non-functional fluorooxyalkylene group-containing polymer, and the non-functional fluorooxyalkylene group-containing polymer is the sum of the one-terminal hydrolyzable polymer and the two-terminal hydrolyzable polymer. It is advantageous to contain 5 to 120 parts by mass, preferably 10 to 60 parts by mass with respect to 100 parts by mass in order to achieve both a low dynamic friction coefficient and durability.  Therefore hydrolyzable polymers are present for formula 1 compounds disclosing all of the pending claim limitations.  Applicants have not addressed these disclosures.  
Also Applicant argues unexpected results for the coating composition comprising (A) one or more compounds selected from among the claimed compounds containing a hydroxyl or hydrolyzable group and a lipophilic group, represented by the general formula (1) and partial condensates or partial hydrolytic condensates thereof and (B) one or more compounds selected from among the claimed compounds containing a hydroxyl or hydrolyzable group and a fluorinated organic group, represented by the general formula (2) and partial condensates or partial hydrolytic condensates thereof in a weight ratio (A):(B) of from 50:50 to 90: 10 is able to form a cured film having excellent low-fingerprint-visibility.  
In response in accordance with MPEP § 716.02(b) and B II "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  Applicant has only alleged a conclusion of unexpected results without indicating a showing that would be commensurate in scope with the pending claims.  
Also Applicant contends that furthermore, the cited references or the knowledge in the art provide no proper reason or rationale that would allow one of ordinary skill in the art to arrive at the claimed invention.  
In response Applicant’s contention is merely conclusory and does not address the actual rationale and reasoning given in the Office Action, for example, at § 13e.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787